PER CURIAM.
This appeal is taken under the act of the legislative assembly approved March 18, 1897, one of the mandatory provisions of which is that “the brief of the plain*2tiff in error or appellant shall . . „ contain a distinct enumeration in the form of propositions of the several errors relied on, and all errors not assigned in the printed brief shall be deemed to have been waived.” There is no assignmént of errors contained in the brief of the appellant in this ease, and in the omission to distinctly specify any ground of error for the reversal or modification of the judgment appealed from the appellant has failed of compliance with the statute. No error is apparent upon the face of the record, and the judgment of the court below is affirmed.